Citation Nr: 1111049	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected gout, posttraumatic arthritis of the ankles, and bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1997.  

This matter is before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In December 2010, the Veteran participated in a Travel Board hearing before the undersigned Veterans Law Judge.  In accordance with the Veteran's request, the record has been held open for an additional 60 days for the submission of new evidence; none has been received.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.  

It appears that additional VA and private medical records exist that are not in the claims file.  In his March 2007 claim, the Veteran stated that three years after separation from service, his back was so bad he had to have surgery.  During the Board hearing, the Veteran specified that he had a double laminectomy in 1999, which was performed by Dr. T.L.  However, the record does not contain medical evidence of this surgery.  The Board finds that these private records and any recent VAMC treatment records should be obtained on remand.   

Further, in his November 2007 notice of disagreement, the Veteran stated that his physician at the Portland VAMC (Dr. E.A.) told him that his low back disorder may have been caused by service-connected disabilities.  During the Board hearing, the Veteran testified that Dr. T.L. may also provide a nexus opinion.  Again, the record was held open for an additional 60 days, and the Veteran did not submit said opinions.  However, the Board finds that the Veteran should have an additional opportunity to do so on remand.        

The Board notes that the Veteran has asserted various theories of entitlement with regard to the claim on appeal.  In his March 2007 claim, the Veteran stated that he feels the problems he has with his back are from an initial injury in service, with additional aggravation from his service-connected bilateral foot and ankle disorders.  In his November 2007 notice of disagreement, the Veteran stated that flare-ups of his service-connected gout cause him to limp severely at times.  He stated that his physician told him this could throw his back out of alignment.  Thus, the Board has expanded the Veteran's claim to consider all potentially applicable theories of entitlement.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).    

In light of the above, the Board finds that an additional VA examination and opinion is required, as an adequate opinion has not been rendered based on the Veteran's various theories of entitlement.  Therefore, the Board finds that a remand for a VA examination and opinion is necessary in order to render a fully informed decision.  See 38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § 3.159.       

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain and associate with the claims file all records from the VAMC in Portland from February 2009 to the present.  

2.  The RO/AMC should attempt to obtain and associate with the claims file private treatment records of a lumbar laminectomy performed by Dr. T.L. in 1999.  

3.  The RO/AMC should send the Veteran a notice letter advising him to obtain and submit nexus statements from Dr. E.A. and Dr. T.L. 

4.  After obtaining the records above, the RO/AMC should schedule the Veteran for a VA examination by an orthopedist.  All indicated tests or studies deemed necessary should be conducted.  The claims file should be made available to the examiner for review prior to the examination.  

The examiner is requested to review all pertinent records associated with the claims file and offer the following opinions: 

(a)  whether any low back disorder found on examination is more likely than not (i.e., probably greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to the Veteran's military activity;

(b)  whether any low back disorder found on examination is at least as likely as not caused or aggravated by the Veteran's service-connected bilateral foot disorder;

(c)  whether any low back disorder found on examination is at least as likely as not caused or aggravated by the Veteran's service-connected bilateral ankle disorder; and

(d)  whether any low back disorder found on examination is at least as likely as not caused or aggravated by the Veteran's service-connected gout.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

 Please send the claims folder to the examiner for review in conjunction with the examination. 

5.  Thereafter, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


